               Case 2:19-cv-02137-KHV-GEB Document 28-4 Filed 08/05/19 Page 1 of 4



Texas Liability Insurance Card

Named Insured(s):                 David Beaty               Raynee Beaty                                                     Policy Number:
                                  Averie Beaty                                                                               Effective: 1/17/2019
                                  5014 Lake Forest Dr                                                                        Expiration: 7/17/2019
                                  Rowlett, TX 75088
Vehicle:                          2015 Bmw X5 4D 4Wd Xdrive 35I                                                              NAIC Number: 24392
                                  VIN:
                                                                                                                             Your Agent:Lynn Tenney
Registered Owner(s):              David Beaty                                                                                8126 Lakeview Pkwy Ste 102
                                                                                                                             Rowlett, TX 75088-4564
                                                                                                                             Agent Phone: (972) 412-4665




Farmers Texas County Mutual Insurance Company (800) 225-0011
This policy provides at least the minimum amounts of liability insurance required by the Texas Motor Vehicle Safety Responsibility
Act for the specified vehicle and named insureds and may provide coverage for other persons and other vehicles as provided by
the insurance policy.




TEXAS LIABILITY INSURANCE CARD                                                       TARJETA DE SEGURO DE RESPONSABILIDAD DE TEXAS
Keep This Card                                                                       Guarde esta tarjeta.
IMPORTANT: This card or a copy of your insurance policy must be shown                IMPORTANTE: Esta tarjeta o una copia de su poliza de seguro debe ser
when you apply for or renew your:                                                    mostrada cuando usted solicite o renueve su:
• motor vehicle registration
                                                                                     • registro de vehiculo de motor
• driver's license
                                                                                     • licencia para conducir
• motor vehicle safety inspection sticker.
                                                                                     • etiqueta de inspeccion de seguridad para su vehiculo.
You also may be asked to show this card or your policy if you have an accident
or if a peace officer asks to see it.                                                Puede que usted tenga tambien que mostrar esta tarjeta o su poliza de seguro
All drivers in Texas must carry liability insurance on their vehicles or otherwise   si tiene un accidente o si un oficial de la paz se la pide.
meet legal requirements for financial responsibility. Failure to do so could
result in fines up to $1,000, suspension of your driver's license and motor          Todos los conductores en Texas deben de tener seguro de responsabilidad
vehicle registration, and impoundment of your vehicle for up to 180 days (at a       para sus vehiculos, o de otra manera llenar los requisitos legales de
cost of $15 per day).                                                                responsabilidad civil. Fallo en llenar este requisito pudiera resultar en multas
                                                                                     de hasta $1,000, suspension de su licencia para conducir y su registro de
To report a claim (including roadside assistance), please contact Farmers            vehiculo de motor, y la retencion de su vehiculo por un periodo de hasta 180
Claim Department (day or night) at 1-800-435-7764.                                   dias (a un costo de $15 por dia).
Visit www.farmers.com to learn more about claim self-service options. It’s
quick, convenient and always open!
See policy for actual coverage language.                                             Para español llame al 1-877-732-5266.                           25-9008 2-14


                                                                                                                                              EXHIBIT V

                                                                                                                             PLAINTIFFS000131
               Case 2:19-cv-02137-KHV-GEB Document 28-4 Filed 08/05/19 Page 2 of 4



Texas Liability Insurance Card

Named Insured(s):                 David Beaty                Raynee Beaty                                                    Policy Number:
                                  Averie Beaty                                                                               Effective: 1/17/2019
                                  5014 Lake Forest Dr                                                                        Expiration: 7/17/2019
                                  Rowlett, TX 75088
Vehicle:                          2016 Land Rover Range Rover Sport 4D 4X4                                                   NAIC Number: 24392
                                  VIN:
                                                                                                                             Your Agent:Lynn Tenney
Registered Owner(s):              David Beaty                                                                                8126 Lakeview Pkwy Ste 102
                                                                                                                             Rowlett, TX 75088-4564
                                                                                                                             Agent Phone: (972) 412-4665




Farmers Texas County Mutual Insurance Company (800) 225-0011
This policy provides at least the minimum amounts of liability insurance required by the Texas Motor Vehicle Safety Responsibility
Act for the specified vehicle and named insureds and may provide coverage for other persons and other vehicles as provided by
the insurance policy.




TEXAS LIABILITY INSURANCE CARD                                                       TARJETA DE SEGURO DE RESPONSABILIDAD DE TEXAS
Keep This Card                                                                       Guarde esta tarjeta.
IMPORTANT: This card or a copy of your insurance policy must be shown                IMPORTANTE: Esta tarjeta o una copia de su poliza de seguro debe ser
when you apply for or renew your:                                                    mostrada cuando usted solicite o renueve su:
• motor vehicle registration
                                                                                     • registro de vehiculo de motor
• driver's license
                                                                                     • licencia para conducir
• motor vehicle safety inspection sticker.
                                                                                     • etiqueta de inspeccion de seguridad para su vehiculo.
You also may be asked to show this card or your policy if you have an accident
or if a peace officer asks to see it.                                                Puede que usted tenga tambien que mostrar esta tarjeta o su poliza de seguro
All drivers in Texas must carry liability insurance on their vehicles or otherwise   si tiene un accidente o si un oficial de la paz se la pide.
meet legal requirements for financial responsibility. Failure to do so could
result in fines up to $1,000, suspension of your driver's license and motor          Todos los conductores en Texas deben de tener seguro de responsabilidad
vehicle registration, and impoundment of your vehicle for up to 180 days (at a       para sus vehiculos, o de otra manera llenar los requisitos legales de
cost of $15 per day).                                                                responsabilidad civil. Fallo en llenar este requisito pudiera resultar en multas
                                                                                     de hasta $1,000, suspension de su licencia para conducir y su registro de
To report a claim (including roadside assistance), please contact Farmers            vehiculo de motor, y la retencion de su vehiculo por un periodo de hasta 180
Claim Department (day or night) at 1-800-435-7764.                                   dias (a un costo de $15 por dia).
Visit www.farmers.com to learn more about claim self-service options. It’s
quick, convenient and always open!
See policy for actual coverage language.                                             Para español llame al 1-877-732-5266.                           25-9008 2-14




                                                                                                                             PLAINTIFFS000132
                                                     FOREMOST WATERCRAFT PROGRAMS
                Case 2:19-cv-02137-KHV-GEB Document 28-4 Filed 08/05/19 Page 3 of 4




       TwaheteFr.oWiremthosspt eWaciatelizrcerdafctopvroegraragme sfoofr mosfer imt maporkteasntafnedatmoduresedlsesofignpeedrstoonakel waptyeorcuraoufttaonndtbhoeats, a
        cguivsetosmiyozuetdheFopreeamcose oft pmiolincdy yaol ouwswaynot.uFtoorecmhoosostealtshoeofcofevresramonge tehya-tsbaevisntgfitdsisycoouurnstsituaantdion, and
         cyoounvmorenieen!t payment plans. You can count on the specialty insurance experts at Foremost to give

                             WAT  E R CRAF  T I N SURANCE   I D E N T I F I C AT I O N CARD
       Your watercraft insurance identif cation card for the watercraft indicated is below.
       LIfOthOKe inATforTmHaEtiCARDon doeCAREFs not aUgLreY,. cCompontacatreyotuhreaingfeonrtmimatmeiondsihaotewnly stoo tthhaetwathetenrecrcaefst'sarreygistration.
        cDeorstercotyiotnhse coladn cbaerdmaondley.aIffttehristhise anerewneonwealiscainrdf,okrcee.p it in a safe place until it takes ef ect.
                 FOLD ALFOLONGDINPERFORATI  G WIL MINOINSMIZBEFORE        E THE CHANCE  ATTEMPTIOFNTHEG TOCARDREMOVEBEINYOURG TORN.I.D. CARD.
                                            WATERCRAFT INSURANCE IDENTIFICATION CARD
PYEOALIRCY NUMBER MAKE/MODEL                                                EF ECTIVE DATE IDENTIFICATION NUMBEEXPIRRATION DATE
FOREMOST INSURANCE COMPANY                                  GRAND RAPIDS, MICHIGAN


                                                                            06/25/2019                                            06/25/2020




INSURED'S NAME AND ADDRESS                                                                               AGENT'S NAME AND ADDRESS
2016                      MASTERCRAFT BOATS X1



 DAVID BEATY                                                                                              TENNEY,LYNN
 5014 LAKE FOREST DR                                                                                      8126 LAKEVW PKWY #102
 ROWLETT TX 75088-5254                                                                                    ROWLETT TX 75088-
                                                                                                          (972) 412-4665



                                                                                                                                    PLAINTIFFS000133
                Case 2:19-cv-02137-KHV-GEB Document 28-4 Filed 08/05/19 Page 4 of 4




                          THIS CARD MUSTAND PREBE KESEPNTTEINDTUPONHE INSUREDEMANDD WATERCRAFT
                                                              I N  CASE     OF  ACCI D ENT :
                     Report al ac idents to your a1g-e8n0t a-s52s7o-on390a7s pos ible or cal TOL FREE:
                    Ob1. taNainmtheeafnodl oawid nrgesinfoformeaactihonop: erator, pas enger and witnes .
                    2. Name of Insurance Company and policy number for each unit involved.
Form 738483 03/13                                                                           PLAINTIFFS000134
